UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6563


JEFFREY DENNARD MCNEAIR,

                Plaintiff ─ Appellant,

          v.

OBIE GIBSON; MICHAEL ALLEN; BRANDON BROOKS; REGINA WILLIAMS;
CRAIG STANCIL; JEFF TILLEY,

                Defendants ─ Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (5:08-ct-03107-D)


Submitted:   July 15, 2011                 Decided:   August 5, 2011


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey Dennard McNeair, Appellant Pro Se.  Michael Bredenberg,
OFFICE OF THE UNITED STATES ATTORNEY; Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeffrey Dennard McNeair, a federal prisoner, appeals

the    district    court's    order       granting     Appellee    Obie    Gibson’s

motion   for   summary     judgment       and    dismissing     McNeair’s    action

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971), on remand.                We have reviewed the

record and find no reversible error.               Accordingly, we affirm for

the reasons stated by the district court.                   McNeair v. Gibson,

No. 5:08-ct-03107-D (E.D.N.C. Apr. 18, 2011).                   We dispense with

oral    argument    because       the    facts   and    legal   contentions       are

adequately     presented     in    the    materials    before     this    court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                           2